Exhibit 10.3
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made effective as of the 7th day of November, 2012
(the “Effective Date”).


AMONG:


VANITY EVENTS HOLDING, INC., a corporation formed pursuant to the laws of the
State of Delaware and having an office for business located at 1111 Kane
Concourse, Suite 304, Bay Harbor Islands, FL 33154 (“Employer");


AND


Philip D. Ellett, an individual having an address at 106 Cheerful Court, Austin,
TX  78734 (“Employee”).


WHEREAS, Employee has agreed to a position as an Employee of Employer, and
Employer has agreed to hire Employee as such, pursuant to the terms and
conditions of this Employment Agreement (the “Agreement”).


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee and Employer hereby agree as follows:


ARTICLE 1
EMPLOYMENT


Employer hereby agrees to the employment of Employee as Chief Executive Officer
(CEO), Chief Financial Officer (CFO), Principal Executive Officer, Principal
Financial Officer and Secretary, and Employee hereby affirms and accepts such
employment by Employer for the “Term” (as defined in Article 3 below), upon the
terms and conditions set forth herein.


ARTICLE 2
DUTIES


During the Term, Employee shall serve Employer faithfully, diligently and to the
best of his ability, under the direction and supervision of the Board of
Directors (the “Board”) of Employer and shall use his best efforts to promote
the interests and goodwill of Employer and any affiliates, successors, assigns,
subsidiaries, and/or future purchasers of Employer. Employee shall render such
services during the Term at Employer’s principal place of business or at such
other place of business as may be determined by the Board, as Employer may from
time to time reasonably require of him, and shall devote all of his business
time to the performance thereof. Employee shall have those duties and powers as
generally pertain to each of the offices of which he holds, as the case may be,
subject to the control of the Board.


ARTICLE 3
TERM


This Agreement shall begin effective as of the Effective Date and shall continue
on a month-to-month basis until terminated by either party upon providing the
other party with 30 days prior written notice (the "Term").


 
 
 
1

--------------------------------------------------------------------------------

 

 
ARTICLE 4
COMPENSATION
Salary


4.1
Employer shall pay to Employee monthly a gross salary of Seven Thousand Dollars
($7,000.00). All payments shall be made in monthly installments with the payroll
practices of Employer for its senior executives. In addition, Employer shall
issue to Employee Two Million (2,000,000) shares of Vanity Events Holding, Inc.
common stock. The shares shall be issued with a substantial right of forfeiture
as follows: The Employee cannot transfer the shares and must return all shares
to the Employer if he terminates employment within two years from date of
issuance.


Expense Reimbursement


4.2
Employer shall reimburse Employee for reasonable and necessary expenses incurred
by him on behalf of Employer in the performance of his duties hereunder during
the Term in accordance with Employer's then customary policies, provided that
such expenses are adequately documented.




ARTICLE 5
OTHER EMPLOYMENT


During the Term of this Agreement, Employee shall devote a portion of his
business and professional time and effort, attention, knowledge, and skill to
the management, supervision and direction of Employer’s business and affairs as
Employee’s highest professional priority. Except as provided below, Employer
shall be entitled to all benefits, profits or other issues arising from or
incidental to all work, services and advice performed or provided by Employee.
Provided that the activities listed below do not materially interfere with the
duties and responsibilities under this Agreement, nothing in this Agreement
shall preclude Employee from devoting time for:



 
(a)
Serving as an officer, director, member, founder, employee or consultant for any
other business or activity which does not conflict with the business of the
Employer as such may then be conducted by Employer from time to time;




 
(b)
Serving as a member of any organization involving no conflict of interest with
Employer, provided that Employee must obtain the written consent of the Board;




 
(c)
Serving as a consultant in his area of expertise to government, commercial and
academic panels where it does not conflict with the interests of Employer; and




 
(d)
Managing his personal investments or engaging in any other non-competing
business





ARTICLE 6
CONFIDENTIAL INFORMATION/INVENTIONS


Confidential Information


6.1
Employee shall not, in any manner, for any reasons, either directly or
indirectly, divulge or communicate to any person, firm or corporation, any
confidential information concerning any matters not generally known or otherwise
made public by Employer which affects or relates to Employer’s business,
finances, marketing and/or operations, research, development, inventions,
products, designs, plans, procedures, or other data (collectively, “Confidential
Information”) except in the ordinary course of business or as required by
applicable law. Without regard to whether any item of Confidential Information
is deemed or considered confidential, material, or important, the parties hereto
stipulate that as between them, to the extent such item is not generally known,
such item is important, material, and confidential and affects the successful
conduct of Employer’s business and goodwill, and that any breach of the terms of
this Section 6.1 shall be a material and incurable breach of this Agreement.
Confidential Information shall not include information in the public domain at
the time of the disclosure of such information by Employee or information that
is disclosed by Employee with the prior consent of the Board.


Documents


6.2
Employee further agrees that all documents and materials furnished to Employee
by Employer and relating to the Employer’s business or prospective business are
and shall remain the exclusive property of Employer. Employee shall deliver all
such documents and materials, not copied, to Employer upon demand therefore and
in any event upon expiration or earlier termination of this Agreement. Any
payment of sums due and owing to Employee by Employer upon such expiration or
earlier termination shall be conditioned upon returning all such documents and
materials, and Employee expressly authorizes Employer to withhold any payments
due and owing pending return of such documents and materials.
 
 
 
2

--------------------------------------------------------------------------------

 

 
Inventions


6.3
All ideas, inventions, and other developments or improvements conceived or
reduced to practice by Employee, alone or with others, during the Term of this
Agreement, whether or not during working hours, that are within the scope of the
business of Employer or that relate to or result from any of Employer’s work or
projects or the services provided by Employee to Employer pursuant to this
Agreement, shall be the exclusive property of Employer. Employee agrees to
assist Employer, at Employer’s expense, to obtain patents and copyrights on any
such ideas, inventions, writings, and other developments, and agrees to execute
all documents necessary to obtain such patents and copyrights in the name of
Employer.


Disclosure


6.4
During the Term, Employee will promptly disclose to the Board of Directors of
Employer full information concerning any interest, direct or indirect, of
Employee (as owner, shareholder, partner, lender or other investor, director,
officer, employee, consultant or otherwise) or any member of his immediate
family in any business that is reasonably known to Employee to purchase or
otherwise obtain services or products from, or to sell or otherwise provide
services or products to, Employer or to any of its suppliers or customers.




ARTICLE 7
SURVIVAL


Employee agrees that the provisions of Articles 7 and 8 shall survive expiration
or earlier termination of this Agreement for any reasons, whether voluntary or
involuntary, with or without cause, and shall remain in full force and effect
thereafter. Notwithstanding the foregoing, if this Agreement is terminated upon
the dissolution of Employer, the filing of a petition in bankruptcy by Employer
or upon an assignment for the benefit of creditors of the assets of Employer,
Articles 7 and 8 shall be of no further force or effect.


ARTICLE 8
INJUNCTIVE RELIEF


Employee acknowledges and agrees that the covenants and obligations of Employee
set forth in Articles 6 and 7 with respect to non-competition, non-solicitation,
confidentiality and Employer’s property relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause Employer irreparable injury for which adequate
remedies are not available at law. Therefore, Employee agrees that Employer
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain Employee from
committing any violation of the covenants and obligations referred to in this
Article 8. These injunctive remedies are cumulative and in addition to any other
rights and remedies Employer may have at law or in equity.




ARTICLE 9
BENEFICIARIES OF AGREEMENT


This Agreement shall inure to the benefit of Employer and any affiliates,
successors, assigns, parent corporations, subsidiaries, and/or purchasers of
Employer as they now or shall exist while this Agreement is in effect.


ARTICLE 10
GENERAL PROVISIONS


No Waiver


10.1
No failure by either party to declare a default based on any breach by the other
party of any obligation under this Agreement, nor failure of such party to act
quickly with regard thereto, shall be considered to be a waiver of any such
obligation, or of any future breach.
 
 
 
3

--------------------------------------------------------------------------------

 

 
Modification


10.2
No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the parties to be charged therewith.


Choice of Law/Jurisdiction


10.3
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to any conflict-of-laws principles.
Employer and Employee hereby consent to personal jurisdiction before all courts
in the State of New York, and hereby acknowledge and agree that New York is and
shall be the most proper forum to bring a complaint before a court of law.


Entire Agreement


10.4
This Agreement embodies the whole agreement between the parties hereto regarding
the subject matter hereof and there are no inducements, promises, terms,
conditions, or obligations made or entered into by Employer or Employee other
than contained herein.


Severability


10.5
All agreements and covenants contained herein are severable, and in the event
any of them, with the exception of those contained in Articles 1 and 4 hereof,
shall be held to be invalid by any competent court, this Agreement shall be
interpreted as if such invalid agreements or covenants were not contained
herein.


Headings


10.6
The headings contained herein are for the convenience of reference and are not
to be used in interpreting this Agreement.


Independent Legal Advice


10.7
Employer has obtained legal advice concerning this Agreement and has requested
that Employee obtain independent legal advice with respect to same before
executing this Agreement. Employee, in executing this Agreement, represents and
warranties to Employer that he has been so advised to obtain independent legal
advice, and that prior to the execution of this Agreement he has so obtained
independent legal advice, or has, in his discretion, knowingly and willingly
elected not to do so.


No Assignment


10.8
Employee may not assign, pledge or encumber his interest in this Agreement nor
assign any of his rights or duties under this Agreement without the prior
written consent of Employer.


[Signature page follows]
 
 
 
4

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.



 
Employer:  VANITY EVENTS HOLDING, INC.
             
By:
/s/Scott Weiselberg
       
Name:  Scott Weiselberg
       
Title: Director
 
                 
Employee:
 
               
By:
/s/Phil Ellett
        Name: Philip D. Ellett                





 
 
 
 
 
 
5